           Case 2:15-cv-01636-RCJ-NJK Document 111 Filed 04/17/20 Page 1 of 2



 1   MICHAEL R. HALL, ESQ.
     Nevada Bar No. 5978
 2   mhall@lawhjc.com
 3   ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
 4   asurur@lawhjc.com

 5         HALL JAFFE & CLAYTON, LLP
                  7425 Peak Drive
 6            Las Vegas, Nevada 89128
                   (702) 316-4111
 7               Fax (702) 316-4114

 8   Attorneys for Defendant
     Sutter Creek Homeowners Association
 9

10                              UNITED STATES DISTRICT COURT

11                                     DISTRICT OF NEVADA

12   NATIONSTAR MORTGAGE, LLC,                          Case No.: 2:15-cv-01636-RCJ-NJK

13                 Plaintiff,                           ORDER TO DISMISS WITH
                                                        PREJUDICE
14
     vs.
15
     AIRMOTIVE INVESTMENTS, LLC;
16   ALESSI & KOENIG, LLC; SUTTER CREEK
     HOMEOWNERS ASSOCIATION; DOE
17   INDIVIDUALS I through X, inclusive; and
18   ROE CORPORATIONS XI through XX,
     inclusive,
19
                    Defendants.
20

21           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and Local Rule 7-1,

22   Nationstar Mortgage, LLC (“Nationstar”), Airmotive Investments, LLC (“Airmotive”), and

23   Sutter Creek Homeowners Association (“Sutter”) stipulate as follows:

24           1.    On November 15, 2019, Nationstar filed an amended complaint against LVDG,

25   LLC, Alessi & Koenig, LLC (“Alessi”), and Sutter. [ECF No. 95].

26           2.    On September 10, 2019, Nationstar and LVDG stipulated to substitute

27   Airmotive Investments, LLC for LVDG, [ECF No. 71], and an order granting the stipulation

28   to substitute was entered on September 20, 2019 [ECF No. 74].

                                                    1
          Case 2:15-cv-01636-RCJ-NJK Document 111 Filed 04/17/20 Page 2 of 2



 1          3.     Alessi was served on November 19, 2019, [ECF No. 102], but never answered

 2   the amended complaint or otherwise re-appeared in this action.

 3          4.     The parties stipulate to dismiss this entire action, with prejudice, including all

 4   claims against Alessi, with each party bearing their own attorney’s fees and costs.

 5   Dated April 15, 2020.                               Dated April 15, 2020.
 6   HALL JAFFE & CLAYTON, LLP                           AKERMAN LLP
 7   By: /s/Ashlie L. Surur                              By: /s/ Rex D. Garner
     Michael R. Hall, Esq.                               Melanie D. Morgan, Esq.
 8   Nevada Bar No. 5978                                 Nevada Bar No. 8215
     Ashlie L. Surur, Esq.                               Rex D. Garner, Esq.
 9   Nevada Bar No.11290                                 Nevada Bar No. 9401
     425 Peak Drive                                      1635 Village Center Circle, Suite 200
10   Las Vegas, Nevada 89128                             Las Vegas, Nevada 89134
     Attorneys for Sutter Creek Homeowners               Attorneys for Nationstar Mortgage, LLC
11   Association
     Dated: April 15, 2020.
12
     ROGER R. CROTEAU & ASSOCIATES,
13   LTD.
14
     By: /s/ Timothy E. Rhoda
15   Roger P. Croteau, Esq.
     Nevada Bar No. 4958
16   Timothy E. Rhoda, Esq.
     Nevada Bar No. 7878
17   9120 West Post Road, Suite 100
     Las Vegas, Nevada 89148
18   Attorneys for Airmotive Investments, LLC
19                                               ORDER
20                                                IT IS SO ORDERED.
21
                                                  _______________________________________
22                                                UNITED STATES DISTRICT COURT JUDGE
23
                                                  DATED: April 17, 2020
24

25

26

27

28

                                                     2
